DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 recites the limitation “IMU”, with no definition. Examiner will interpret the limitation to read Inertial Measurement Unit.
Claim 20 recites the limitation “datastore”, which is a term not common in the art. Examiner will read the limitation as “memory”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2019/0210726).

In reference to claim 1, Wu teaches a fluid application system comprising: a pump unit configured to pump a fluid to a fluid applicator (Wu, Fig. 3, pump and sprayer; pg. 4, par. 44, fluid pump sprayer);
a sensor configured to sense a motion made by a user and generate a sensor signal indicative of the sensed motion; a control system configured to: identify a gesture based on the sensor signal (Wu, pg. 16, par. 140, user interface including gesture control, sensed user movement of a user interface; pg. 11, par. 97, remote terminal receiving user input to effect operation may include any type of sensor);
and control the fluid application system based on the identified gesture (Wu, pg. 3, par. 34, system and method for determining a liquid flow in a spraying system; detecting to provide information related to fluid flow and fluid characteristics with in a spraying system).



Claim 6 is rejected as being dependent on rejected claim 1 as discussed above and further, Wu teaches further comprising a user interface device and wherein the control system controls the spraying system based on an actuation of the user interface device (Wu, pg. 3, par. 34, system and method for determining a liquid flow in a spraying system; pg. 16, par. 140, user interface including gesture control, sensed user movement of a user interface)

In reference to claim 19, Wu teaches a control system for a fluid application system comprising: sensor interface logic configured to receive a sensor signal from a motion sensor; gesture identification logic configured to identify a gesture based on the sensor signal; and control signal generator configured to send a control signal to control the fluid application system based on the gesture (Wu, Fig. 3, pump and sprayer; pg. 4, par. 44, fluid pump sprayer; pg. 16, par. 140, user interface including gesture control, sensed user movement of a user interface; pg. 11, par. 97, remote terminal receiving user input to effect operation may include any type of sensor; pg. 3, par. 34, system and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0210726) in view of Thakurta et al. (US 2020/0034622).

Claim 3 is rejected as being dependent on rejected claim 1 as discussed above and further, Wu however fails to expressly teach wherein the sensor comprises an IMU.
Thakurta discloses a fluid control user interface gesture, analogous in art with that of Wu, wherein a sensor comprises an IMU (Thakurta, Fig. 6, IMU; pg. 11, par. 121, inertial measurement unit).

As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein a sensor comprises an IMU, of Thakurta, with the system of Wu, according to known methods to yield predictable results, namely, user interface to control a device, as is well known in the art.

Claim 4 is rejected as being dependent on rejected claim 1 as discussed above and further, Wu however fails to expressly teach wherein the sensor comprises a camera.
Thakurta discloses a fluid control user interface gesture, analogous in art with that of Wu, wherein a sensor comprises a camera (Thakurta, Fig. 6, Camera; pg. 11, par. 121, camera).
It would have been obvious to one having ordinary skill in the art to modify the system of Wu wherein a sensor comprises a camera, as taught by Thakurta.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein a sensor comprises a camera, of Thakurta, with the system of Wu, according to known methods to yield predictable results, namely, user interface to control a device, as is well known in the art.


Thakurta discloses a fluid control user interface gesture, analogous in art with that of Wu, wherein a motion made by the user comprises a voice command and a gesture (Thakurta, pg. 2, par. 22, user input includes one or more of a voice command, and a gesture).
It would have been obvious to one having ordinary skill in the art to modify the system of Wu wherein the motion made by the user comprises a voice command and a gesture, as taught by Thakurta.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein the motion made by the user comprises a voice command and a gesture, of Thakurta, with the system of Wu, according to known methods to yield predictable results, namely, user interface to control a device, as is well known in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0210726) in view of Treloar et al. (US 2010/0077959).

Claim 5 is rejected as being dependent on rejected claim 1 as discussed above and further, Wu however fails to expressly teach wherein the control system controls the spraying system by changing a pressure of the pump unit.

It would have been obvious to one having ordinary skill in the art to modify the system of Wu wherein a control system controls a spraying system by changing a pressure of a pump unit, as taught by Treloar.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein a control system controls a spraying system by changing a pressure of a pump unit, of Treloar, with the system of Wu, according to known methods to yield predictable results, namely, user interface to control a device, as is well known in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0210726) in view of Uber et al. (US 2020/0121860).

Claim 8 is rejected as being dependent on rejected claim 1 as discussed above and further, Wu however fails to expressly teach wherein the spraying system comprises a plural component spaying system and the control system controls one of the following: a heating element or a ratio mix.
Uber discloses fluid deliver performance, analogous in art with that of Wu, wherein fluid delivery comprises a plural component system and the control system controls one of the following: a heating element or a ratio mix (Uber, pg. 28, par. 207, controlling heating a fluid and mix ratios of a fluid).

As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein fluid delivery comprises a plural component system and the control system controls one of the following: a heating element or a ratio mix, of Uber, with the spraying system of Wu, according to known methods to yield predictable results, namely, improving fluid delivery, as taught by Uber.

Claims 9, 10, 13, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0210726) in view of Ang et al. (US 2020/0042095).

Claim 9 is rejected as being dependent on rejected claim 1 as discussed above and further, Wu however fails to expressly teach wherein the identified gesture comprises a rotation of the fluid applicator.
Ang discloses user input of an interface device, analogous in art with that of Wu wherein an identified gesture comprises a rotation of an interface device (Ang, pgs. 4-5, par. 36, interface device classifies signals as N-degree rotation).

As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein an identified gesture comprises a rotation of an interface device, of Ang, with the interface device of Wu, according to known methods to yield predictable results, namely, user interface to control a device, as is well known in the art.

Claim 10 is rejected as being dependent on rejected claim 9 as discussed above and further, Wu as modified teaches wherein the control system determines a degree of rotation based on the sensor signal and the control system controls the spraying system based on the degree of rotation (Wu as modified by Ang, pgs. 4-5, par. 36, interface device classifies signals as N-degree rotation).

In reference to claim 13, Wu teaches a method of controlling a spraying system, the method comprising: sensing a gesture made by a user; generating a sensor signal indicative of the gesture; and controlling the spraying system based on a control signal (Wu, Fig. 3, pump and sprayer; pg. 4, par. 44, fluid pump sprayer; pg. 16, par. 140, user interface including gesture control, sensed user movement of a user interface; pg. 11, par. 97, remote terminal receiving user input to effect operation may include any type of sensor; pg. 3, par. 34, system and method for determining a liquid flow in a spraying 
Wu however fails to expressly teach identifying a control signal corresponding to a stored gesture based on a sensor signal.
Ang discloses user input of an interface device, analogous in art with that of Wu identifying a control signal corresponding to a stored gesture based on a sensor signal (Ang, pg. 5, par. 37, memory stores interpretations of user interface inputs).
It would have been obvious to one having ordinary skill in the art to modify the system of Wu identifying a control signal corresponding to a stored gesture based on a sensor signal, as taught by Ang.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements identifying a control signal corresponding to a stored gesture based on a sensor signal, of Ang, with the system of Wu, according to known methods to yield predictable results, namely, user interface interpretation to control a device, as is well known in the art.

Claim 14 is rejected as being dependent on rejected claim 13 as discussed above and further, Wu however fails to expressly teach further comprising alerting the user the spraying system is being controlled based on the control signal.
Ang discloses user input of an interface device, analogous in art with that of Wu comprising alerting a user a system is being controlled based on a control signal (Ang, pg. 2, par. 11, interface device feedback to a user).

As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements comprising alerting a user a system is being controlled based on a control signal, of Ang, with the system of Wu, according to known methods to yield predictable results, namely, user interface interpretation to control a device, as is well known in the art.

Claim 16 is rejected as being dependent on rejected claim 13 as discussed above and further, Wu however fails to expressly teach further comprising: determining a characteristic of the gesture made by the user based on the sensor signal; and wherein controlling the spraying system is based on the characteristic of the gesture.
Ang discloses user input of an interface device, analogous in art with that of Wu comprising: determining a characteristic of a gesture made by a user based on a sensor signal; and wherein controlling a system is based on the characteristic of the gesture (Ang, pgs. 4-5, par. 36, interface device classifies signals as N-degrees of rotation characteristic).
It would have been obvious to one having ordinary skill in the art to modify the interface device of Wu to comprise: determining a characteristic of a gesture made by a user based on a sensor signal; and wherein controlling a system is based on the characteristic of the gesture, as taught by Ang.


Claim 17 is rejected as being dependent on rejected claim 16 as discussed above and further, Wu as modified teaches wherein the gesture comprises a rotation and the characteristic of the gesture comprises an angle of rotation (Wu as modified by Ang, pgs. 4-5, par. 36, interface device classifies signals as N-degrees of  rotation).

Claim 18 is rejected as being dependent on rejected claim 13 as discussed above and further, Wu however fails to expressly teach further comprising: sensing a custom gesture made by the user; generating a custom gesture sensor signal indicative of the custom gesture; associating the custom gesture sensor signal to a control signal; and wherein identifying the control signal corresponding to the stored gesture comprises comparing the sensor signal to the custom gesture sensor signal.
Ang discloses user input of an interface device, analogous in art with that of Wu comprising: sensing a custom gesture made by a user; generating a custom gesture sensor signal indicative of a custom gesture; associating a custom gesture sensor signal to a control signal; and wherein identifying a control signal corresponding to a 
It would have been obvious to one having ordinary skill in the art to modify the system of Wu to further comprise: sensing a custom gesture made by a user; generating a custom gesture sensor signal indicative of a custom gesture; associating a custom gesture sensor signal to a control signal; and wherein identifying a control signal corresponding to a stored gesture comprises comparing a sensor signal to a custom gesture sensor signal, as taught by Ang.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements comprising: sensing a custom gesture made by a user; generating a custom gesture sensor signal indicative of a custom gesture; associating a custom gesture sensor signal to a control signal; and wherein identifying a control signal corresponding to a stored gesture comprises comparing a sensor signal to a custom gesture sensor signal, of Ang, with the system of Wu, according to known methods to yield predictable results, namely, user interface interpretation to control a device, as is well known in the art.

Claim 20 is rejected as being dependent on rejected claim 19 as discussed above and further, Wu however fails to expressly teach the gesture identification logic identifies the gesture by accessing a datastore and comparing the sensor signal to predefined gesture data in the datastore.
Ang discloses user input of an interface device, analogous in art with that of Wu wherein gesture identification logic identifies a gesture by accessing a datastore and 
It would have been obvious to one having ordinary skill in the art to modify the system of Wu wherein gesture identification logic identifies a gesture by accessing a datastore and comparing a sensor signal to predefined gesture data in a datastore, as taught by Ang.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein gesture identification logic identifies a gesture by accessing a datastore and comparing a sensor signal to predefined gesture data in a datastore, of Ang, with the system of Wu, according to known methods to yield predictable results, namely, user interface interpretation to control a device, as is well known in the art.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0210726) in view of Kyriakoulis et al. (US 2017/0110898).

Claim 11 is rejected as being dependent on rejected claim 1 as discussed above and further, Wu however fails to expressly teach wherein the identified gesture comprises a shaking of the fluid applicator.
Kyriakoulis discloses a user interface device, analogous in art with that of Wu wherein an identified gesture comprises a shaking of an input device (Kyriakoulis, pg. 4, par. 47, user interface device including a shake and gesture detector utilizing an 
It would have been obvious to one having ordinary skill in the art to modify the interface device of Wu wherein an identified gesture comprises a shaking of an input device, as taught by Kyriakoulis.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein an identified gesture comprises a shaking of an input device, of Kyriakoulis, with the interface device of Wu, according to known methods to yield predictable results, namely, user interface to control a device, as is well known in the art.

Claim 12 is rejected as being dependent on rejected claim 11 as discussed above and further, Wu teaches wherein the control system determines a shake force based on the sensor signal and the control system controls the spraying system based on the shake force (Wu as modified by Kyriakoulis, pg. 4, par. 47, user interface device including a shake and gesture detector utilizing an accelerometer for detecting and measuring the force and movement exerted on the device by a user).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0210726) as modified by Ang et al. (US 2020/0042095), and further in view of Thakurta et al. (US 2020/0034622).


Thakurta discloses a fluid control user interface gesture, analogous in art with that of Wu as modified, wherein sensing a gesture made by a user comprises: receiving user input on a user interface mechanism prior to sensing a gesture (Thakurta, pg. 2, par. 22, user input includes one or more of a voice command, a gesture, a button press).
It would have been obvious to one having ordinary skill in the art to modify the system of Wu as modified wherein sensing a gesture made by a user comprises: receiving user input on a user interface mechanism prior to sensing a gesture, as taught by Thakurta.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein sensing a gesture made by a user comprises: receiving user input on a user interface mechanism prior to sensing a gesture, of Thakurta, with the system of Wu as modified, according to known methods to yield predictable results, namely, user interface to control a device, as is well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624